  



 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (“Subscription Agreement”) is being used by Andina
Acquisition Corporation, a Cayman Islands company (the “Company”), for a private
placement of ordinary shares, par value $0.0001 per share (the “Shares”), of the
Company to ___________ (collectively, the “Investor”) for a purchase price of
$10.18 per share, on the terms contained in this Subscription Agreement.

 

The Investor hereby agrees as follows:

 

1. Subscription for Securities. Subject to the terms and conditions set forth in
this Subscription Agreement, the Investor hereby subscribes for a maximum of
____ Shares, as may be reduced (but not increased) at the Investor’s sole
discretion, by multiplying ____ by the ratio (the “Scaling Ratio”) of: the
number of the Company’s “public shares” (as such term is used in the Disclosure
Document (as defined below)) issued and outstanding immediately following the
Merger (as defined below) over 2,550,000.

 

2. Closing and Delivery of Securities. The closing (“Closing”) will occur 10
days after the consummation of the transactions contemplated by the Agreement
and Plan of Reorganization (the “Merger Agreement”), dated as of August 17,
2013, as amended, by and among the Company, Andina Merger Sub, Inc., Tecno
Corporation, Tecnoglass S.A. and C.I. Energia Solar S.A. E.S. Windows (the
“Merger”). Accordingly, there will be no Closing if the transactions
contemplated by the Merger Agreement are not consummated. In the event the
transactions contemplated by the Merger Agreement are consummated, then on the
Closing, (i) the Investor will wire the purchase price to an account specified
by the Company; and (ii) the Company shall deliver to the Investor certificates
representing the Shares being purchased.

 

3. Outside Date. The Investor shall be obliged to complete the transactions
contemplated hereunder only if the Merger has been consummated on or before
December 23, 2013.

 

4. Transfer of Warrants. In consideration of the agreements made by the Investor
herein, if the transactions contemplated by the Merger Agreement are consummated
and the Closing occurs, the A. Lorne Weil 2006 Irrevocable Trust (“Insider”)
and/or its designees will, at or promptly after the Closing, transfer to the
Investor a aggregate of warrants (“Insider Warrants”) of the Company
beneficially owned by it, in an amount equal to the lesser of (i) _____ and (ii)
______ multiplied by the scaling ratio. For the avoidance of doubt, each such
Insider Warrant entitling the holder thereof to purchase one ordinary share of
the Company at a price of $8.00 per share. Promptly after execution of this
Agreement, the Company shall instruct its warrant agent not to register any
transfer of the Insider Warrants to anyone other than the Investor which would
have the effect of decreasing the number of Insider Warrants held by the Insider
below the lesser of (x) 796,875 and (y) 796,875 multiplied by the Scaling Ratio.

 

5. Increase to Scaling Ratio. Notwithstanding anything contained herein, the
Investor may, in its sole and absolute discretion, notify the Company and the
Insider prior to the Closing that it chooses to apply a ratio in excess of the
Scaling Ratio (to a maximum of one) in determining the number of Shares and
Insider Warrants to be purchased hereunder.

 

6. Registration Rights. The Company agrees that not later than four months after
the Closing, the Company shall file a registration statement covering the resale
by the Investor of the Shares and the Insider Warrants (and underlying ordinary
shares) and use its best efforts to have such registration statement declared
effective by the Securities and Exchange Commission as soon as possible.

 

7. Investor Representations and Warranties. The Investor hereby represents and
warrants as follows:

 



3

 

 

7.1. Accredited Investor Status. Investor is an accredited investor within the
meaning of Section 2(15) of the Securities Act of 1933, as amended (“Securities
Act”), and Rule 501 promulgated thereunder.

 

7.2. Information About the Company.

 

(a) The Company has made available to the Investor a copy of the Company’s
Definitive Proxy Statement relating to the Company’s extraordinary general
meeting of shareholders to approve the Merger Agreement (the “Disclosure
Document”). Investor has read the Disclosure Document, including the “Risk
Factors” set forth in the Disclosure Document, together with this Subscription
Agreement, and fully understands the information set forth therein and herein.
Investor has been given access to full and complete information regarding the
Company as Investor has requested and has utilized such access to Investor’s
satisfaction for the purpose of verifying the information included herein and
therein, and Investor has either met with or been given reasonable opportunity
to meet with the officers of the Company for the purpose of asking reasonable
questions of such officers concerning the terms and conditions of the offering
and the business of the Company now and hereafter to be conducted following
consummation of the transactions contemplated by the Merger Agreement and all
such questions have been answered to Investor’s full satisfaction. Investor has
also been given an opportunity to obtain any additional relevant information to
the extent reasonably available to the Company. After reading such information
and materials, Investor understands that there is no assurance as to the future
performance of the Company, the Shares or the Insider Warrants.

 

(b) Other than as set forth herein, Investor has received no representation or
warranty from the Company or any of its officers, directors, equity holders,
employees or agents in respect of Investor’s investment in the Shares or Insider
Warrants. Investor is not subscribing for the Shares as a result of or
subsequent to: (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television, radio or the Internet or (ii) any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising.

 

7.3. Speculative Investment. Investor is aware that the Shares and Insider
Warrants are speculative investments that involve a high degree of risk and
Investor may suffer the total loss of its investment. Investor has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Shares and Insider
Warrants and has obtained, in Investor’s judgment, sufficient information to
evaluate the merits and risks of an investment in the Shares and Insider
Warrants. Investor believes that the investment in the Shares and Insider
Warrants is suitable for it based upon its investment objectives and financial
needs, and Investor has adequate means for providing for its current financial
needs and contingencies and has no need for liquidity with respect to its
investment in the Shares and Insider Warrants. The investment in the Shares and
Insider Warrants does not constitute a significant portion of Investor’s
investment portfolio.

 

7.4. Restrictions on Transfer. Investor understands that (i) neither the Shares
nor Insider Warrants have been registered under the Securities Act of 1933, as
amended (“Securities Act”), or the securities laws of any state in reliance on
specific exemptions from registration and (ii) the Shares and Insider Warrants
cannot be resold, pledged, assigned or otherwise disposed of unless they are
subsequently registered under the Securities Act and under applicable securities
laws of certain states, or an exemption from such registration is available. The
certificates issued to the Investor representing the Shares and Insider Warrants
will bear a restrictive legend relating to such restrictions. In addition,
Investor understands that the Company is relying on Investor’s representations
and agreements for the purpose of determining whether this transaction meets the
requirements of the exemptions afforded by the Securities Act and certain state
securities laws.

 

7.5. Investment Representation. Investor is acquiring the Shares and Insider
Warrants for its own account for investment and not with a view to, or for sale
in connection with, any subsequent distribution of the securities, nor with any
present intention of selling or otherwise disposing of all or any part of the
Shares or Insider Warrants in violation of the Federal securities laws. Investor
understands that, although there may potentially be a public market for the
Shares or Insider Warrants, there is none currently and there is no assurance
that any such market will exist in the future.

 



4

 

 

7.6. Authority. Investor is authorized and qualified to become an investor in
the Shares and Insider Warrants and the person signing this Subscription
Agreement on behalf of Investor has been duly authorized by Investor to do so.

 

8. Company Representations and Warranties. The Company hereby represents and
warrants to the Investor as follows:

 

8.1. Authority. The Company has all necessary corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. All corporate action necessary to be taken by the Company to authorize
the execution, delivery and performance of this Agreement has been duly and
validly taken and this Agreement has been duly executed and delivered by the
Company. Subject to the terms and conditions of this Agreement, this Agreement
constitutes the valid, binding and enforceable obligation of the Company,
enforceable in accordance with its terms, except as enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity); and (ii) the applicability of the federal and state securities laws
and public policy as to the enforceability of the indemnification provisions of
this Agreement. The sale by the Company of the Shares does not conflict with the
amended and restated memorandum and articles of association of the Company or
any material contract by which the Company or its property is bound, or any
federal or state laws or regulations or decree, ruling or judgment of any United
States or state court applicable to the Company or its property.

 

8.2. Disclosure Document. The Disclosure Document does not contain any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York regardless of the law that
might otherwise govern under applicable principles of conflicts of law thereof.

 

10. Counterparts. This Subscription Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. The execution of this Subscription
Agreement may be by actual or facsimile signature.

 

11. Benefit. Except as otherwise set forth herein, this Subscription Agreement
is binding upon and inures to the benefit of the parties hereto and their
respective heirs, executors, personal representatives, successors and assigns.

 

12. Notices. Any notice called for hereunder shall be deemed properly given if
(i) sent by certified mail, return receipt requested, (ii) personally delivered,
(iii) dispatched by any form of private or governmental express mail or delivery
service providing receipted delivery, (iv) sent by telefacsimile or (v) sent by
e-mail, to the following addresses or to such other address as either party may
designate by notice in accordance with this Section:

 



5

 

 

 

If to the Company:

 

Andina Acquisition Corporation

Carrera 10 No. 28-49

Torre A. Oficina 20-05,

Bogota, Colombia

Attn: B. Luke Weil

Fax:

Email: luke@gmail.com

 

If to Investor:

 



 

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a telefacsimile transmission
confirmation, (iii) the date on which an e-mail transmission was received by the
receiving party’s on-line access provider (iv) the date reflected on a signed
delivery receipt, or (vi) two (2) business days following tender of delivery or
dispatch by express mail or delivery service.

 

13. Disclosure; Exchange Act Filings. Promptly after execution of this
Agreement, the Company will issue a press release describing this Agreement and
subsequently file a Current Report on Form 8-K under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) reporting such execution. The parties
to this Agreement shall cooperate with one another to assure that all such
disclosures are accurate and consistent.

 

14. Oral Evidence. This Subscription Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior oral and written agreements between the parties hereto with respect to the
subject matter hereof. This Subscription Agreement may not be changed, waived,
discharged, or terminated orally, but rather, only by a statement in writing
signed by the party or parties against which enforcement or the change, waiver,
discharge or termination is sought.

 

6

 

 

IN WITNESS WHEREOF, the undersigned have executed this Subscription Agreement as
of the 19th day of December, 2013.

 

 



  By:  





  Name:   Title:   Tax ID:   Address:   Number of Shares To Be Purchased:  
Number of Insider Warrants To Be Received:







 

AGREED AND ACCEPTED BY:

 

ANDINA ACQUISITION CORPORATION

 

 



By:    



Name:

Title:

 

 

THE A. LORNE WEIL 2006 IRREVOCABLE TRUST

(SOLELY WITH RESPECT TO SECTION 4)

 

 

By:    



Name:

Title:

 

 

 



7

